Citation Nr: 0304981	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  94-37 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The veteran served on active duty from October 1971 to 
February 1980.  This appeal arises from a February 1993 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York, which denied the 
veteran's claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  The veteran appealed, and in November 
1998, the Board remanded the claim for additional 
development.  


FINDINGS OF FACT

1.  The veteran has one year of college; he received chef's 
training between 1974 and 1976, and LPN training between 1978 
and 1979; he has about two years' experience as a chef 
manager; he last worked in 1976.

2.  The veteran's service connected disabilities are 
residuals, chronic sprain, right ankle, with related 
ostrochondritis dessicans of the talus, postoperative, 
evaluated as 30 percent disabling; plantar mass and medial 
sesamoid, left foot, evaluated as 10 percent disabling; 
status post bilateral myringotomy with otitis media, 
evaluated as 10 percent disabling; bilateral hearing loss, 
evaluated as 0 percent disabling; amebiasis, evaluated as 0 
percent disabling; and scars of the right leg and left foot, 
evaluated as 0 percent disabling; his combined evaluation is 
50 percent; his service-connected disabilities do not 
preclude him from engaging in some form of substantially 
gainful employment consistent with his education and 
occupational experience. 




CONCLUSION OF LAW

A total disability evaluation based on individual 
unemployability due to service-connected disability is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 3.340, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  However, the regulations add 
nothing of substance to the new legislation and the Board's 
consideration of the regulations do not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's February 1993 decision that the evidence 
did not show that the criteria for TDIU had been met.  See 
also June 1993 statement of the case (SOC); May 1998 and 
October 2002 supplemental statements of the case (SSOC's).  
See 38 U.S.C. §§ 5102 and 5103 (West 2002).  That is the key 
issue in this case, and the rating decision, as well as the 
SOC and the SSOC's, informed the appellant of the relevant 
criteria.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes the discussions in the rating decision, SOC 
and the SSOC's sent to the appellant informed him of the 
information and evidence needed to substantiate the claim and 
complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  In this regard, the Board notes that in 
October 2002, the RO requested the appellant to provide or 
notify VA of any additional evidence that he wished to have 
considered in his claim.  In response, the veteran reported 
that he had been treated at several VA health care 
facilities.  These VA treatment records have been obtained.  
In summary, it does not appear that there are any missing 
records that have been identified and that are obtainable, 
and that are relevant to the outcome of this claim.  Finally, 
letters from VA, dated in October 2002, show that the veteran 
was notified of the provisions of the VCAA pertaining to the 
duty to assist, as codified at 38 U.S.C.A. § 5103A (West 
2002).  These letters informed him that, provided certain 
criteria were met, VA would make reasonable efforts to obtain 
relevant records, including medical records, employment 
records, or records from other Federal agencies.  See 
38 C.F.R. § 3.159(c)(1-3) (2002).  The veteran was cautioned 
that it was still his responsibility to make sure that these 
records were received by VA.  Given the foregoing, the Board 
finds that there is no issue as to whether VA has complied 
with its duty to notify the appellant of his duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Finally, the RO has obtained the veteran's available 
service medical records from the National Personnel Records 
Center, and both VA and Social Security Administration 
medical treatment reports have been associated with the 
claims file.  The veteran has been afforded several VA 
examinations.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  


II.  TDIU

The veteran argues that TDIU is warranted because he cannot 
work.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 
4.16(a). 

Service connection is currently in effect for the following 
conditions: residuals, chronic sprain, right ankle, with 
related ostrochondritis dessicans of the talus, 
postoperative, evaluated as 30 percent disabling, plantar 
mass and medial sesamoid, left foot, evaluated as 10 percent 
disabling, status post bilateral myringotomy with otitis 
media, evaluated as 10 percent disabling, bilateral hearing 
loss, evaluated as 0 percent disabling, amebiasis, evaluated 
as 0 percent disabling, and scars of the right leg and left 
foot, evaluated as 0 percent disabling; his combined 
evaluation is 50 percent.

Given the foregoing, the veteran does not meet the minimum 
schedular requirements for a TDIU.  38 C.F.R. § 4.16(a).  

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  
38 C.F.R. §§ , 3.321, 4.16(b).  It is the established policy 
of VA that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  
Factors such as employment history, as well as educational 
and vocational attainments, are for consideration.  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board initially notes that the veteran filed his TDIU 
claim in January 1992, and that from January 1991 to the 
present, the medical evidence is entirely silent for 
complaints or treatment of the veteran's service-connected 
amebiasis and scars of the right leg and left foot.  
Furthermore, there is no allegation that these disabilities 
have any adverse impact on the veteran's employability.  
These disabilities therefore will not be further discussed.

With regard to the veteran's employment history, a review of 
his claim, received in January 1992, shows that he reported 
that he had not worked since 1976, and that he has not tried 
to obtain employment since that time because it was 
"medically infeasible."  He reported that his last 
employment was from 1974 to 1976 as a chef manager with a 
restaurant.  With regard to his education, the veteran 
reported that he had one year of college, that he had 
received chef's training between 1974 and 1976, and that he 
received LPN training between 1978 and 1979, but that he did 
not graduate because he got sick.   Records from the Social 
Security Administration (SSA) show that in August 1977, the 
veteran was determined to have been disabled as of December 
1976 due to depressive reaction and a history of rheumatic 
fever.  The SSA's decision noted a vocational background as a 
chef, and indicate that he had been in this occupation for 
nine years.  The SSA affirmed its determination in November 
1978, at which time the veteran's diagnosis was characterized 
as "depressive neurosis," and again in August 1979, at 
which time his diagnosis was characterized as "psychotic 
depression."  

VA outpatient treatment and hospital reports, dated between 
1991 and 2002, show that the veteran has primarily received 
treatment for gastrointestinal, pulmonary and cardiac 
symptoms, with diagnoses that included gastroesophageal 
reflux disease (GERD), mitral valve prolapse, rheumatic heart 
disease, hypertension, coronary artery disease, chronic 
obstructive pulmonary disease, bilateral knee arthritis, 
duodenal ulcer, peptic ulcer, hiatal hernia, and Barrett's 
esophagitis.  He has also been diagnosed as status post left 
thoracotomy, open cholecystectomy and Nissen fundoplication 
wrap.  Service connection is not currently in effect for any 
of these conditions.  These reports also show occasional 
treatment for otitis media.  In October 2001, a physician 
indicated that he had not signed a disabled parking 
application, and that, "In your case, walking would be 
beneficial for you."    

Other medical evidence includes VA examination reports, dated 
between 1992 and 2001.  These reports include audio and ear 
examination reports, dated in February 1992, September 1997, 
October 1997 and January 2001, as well as a general medical 
examination report, dated in August 1997, and joints 
examination reports, dated in October 1997 and January 2001.  
These reports indicate that the veteran has bilateral hearing 
loss, chronic serous otitis media, status post right ankle 
fracture with chronic pain, functional limitation and 
osteochondritis.  He ambulates with a cane, wears a leg 
brace, and wears an orthopedic shoe for his left foot.  A 
right ankle scar was noted to be nontender and without keloid 
formation.  The January 2001 audio examination report 
characterized the veteran's hearing loss as borderline normal 
hearing to mild (left ear), or moderate (right ear), 
conductive loss.  The January 2001 ear disease examination 
report characterized the veteran's hearing loss as 
"borderline normal to mild or moderate."  The January 2001 
joints examination report noted a normal right ankle 
examination, no acute bony pathology of the right ankle on X-
ray, and a normal X-ray for the left foot.  

In summary, the SSA has determined that the veteran is 
disabled due to a psychiatric condition for which service 
connection is not in effect.  Although the veteran has been 
treated on occasion for some of his service-connected 
disabilities, the evidence does not show that the veteran is 
incapable of performing the physical and mental acts required 
by employment due to his service-connected disabilities.  The 
Board therefore concludes that the preponderance of the 
evidence is against the claim that the veteran is currently 
precluded from engaging in substantial gainful employment by 
reason of his service-connected disabilities.  Entitlement to 
TDIU is thus not established under 38 C.F.R. § 4.16(b).

The Board emphasizes that a total rating based on individual 
unemployability is limited to consideration of service-
connected disabilities.  For the reasons set forth above, the 
veteran's service-connected disabilities simply have not been 
shown to result in total disability. 

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).
ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

